Exhibit 10.5
 
FIRST AMENDMENT TO AGENCY AGREEMENT
 
THIS FIRST AMENDMENT TO AGENCY AGREEMENT (this “Amendment”) is made as of
November 11, 2008, by and among Indeck Maine Energy, LLC (“Indeck Maine”),
Ridgewood Providence Power Partners, L.P. (“RPPP”), Ridgewood Rhode Island
Generation, LLC (“RRIG”), Linwood 0708 LLC (“Linwood” and together with RPPP,
RRIG “Sellers”) and Ridgewood Power Management, LLC ( “RPM”), as Sellers’ duly
authorized agent for the purpose of administering Sellers’ rights and
obligations under the Agreement (as defined in Section 1(b) below). This
Amendment is also acknowledged by Ridgewood Electric Power Trust III, Ridgewood
Electric Power Trust IV, Ridgewood Electric Power Trust V and Ridgewood Power B
Fund/Providence Expansion (collectively, the “Acknowledging Entities”). Indeck
Maine, Sellers and RPM are referred to herein individually as a “Party” and
collectively, as the “Parties,” and the Acknowledging Entities are not
“Parties.”
 
RECITALS
 
WHEREAS, the Parties are all of the parties to that certain Agency Agreement,
dated as of August 19, 2008, (the “Agency Agreement”) that was executed and
delivered in connection with the execution and delivery of that certain Purchase
and Sale Agreement, dated August 19, 2008, as amended (the “Purchase
Agreement”), by and among the parties thereto.
 
WHEREAS, the parties to the Purchase Agreement have agreed to certain amendments
to the Purchase Agreement pursuant to a First Amendment to Purchase and Sale
Agreement, dated as of the date hereof, which amendment requires in part
corresponding amendments to other documents, including the Agency Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
 
1. The recitals to the Agency Agreement are amended as follows:
 
(a) The second recital is amended to add the words “as amended” immediately
prior to the words “(the “Purchase and Sale Agreement”).”
 
(b) The third recital is amended to read in its entirety as follows:
 
“WHEREAS, under that certain Assignment, Assumption, Release and Amendment to
the Agreement dated as of July 31, 2008 (the “Amendment”), Indeck Maine agreed
to assign its respective rights and obligations under the Previously Effective
Agreement to Linwood and Linwood agreed to assume such rights and obligations as
of the Effective Date (as defined in Section 1 below) (the Previously Effective
Agreement, as amended by the Amendment and as further amended or modified from
time to time, is referred to herein as the “Agreement”);”
 
(c) The fifth recital is amended to add the words “, as amended” immediately
prior to the words “(the “Backup Agreement”).”
 
2. Capitalized terms used and not otherwise defined herein shall have the
meanings attributed thereto in the Agency Agreement. Upon execution hereof, each
reference in the Agency Agreement to “this Agreement,” “hereby,” “herein,”
“hereof” or words of similar import referring to the Agency Agreement shall mean
and refer to the Agency Agreement as amended by this Amendment.
 
3. Except as specifically amended hereby, all terms and provisions contained in
the Agency Agreement shall remain unchanged and in full force and effect. The
Agency Agreement, as amended by this Amendment, constitutes the entire
understanding of the Parties regarding the subject matter thereof and cannot be
modified except by written agreement of the Parties.
 
4. This Amendment may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Parties, it being understood that all Parties need not sign the
same counterpart.
 
5. This Amendment is governed by and construed in accordance with the laws of
the State of New York without giving effect to conflict of law principles.
[Signature Page Follows]

1



--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Agency Agreement]
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective
for all purposes as of the date first above written.
 

                        LINWOOD 0708 LLC                 INDECK MAINE ENERGY,
LLC               By:   Ridgewood Renewable Power LLC, its Manager              
        By:  
/s/  Randall D. Holmes


  By:  
/s/  Randall D. Holmes


   
Name: Randall D. Holmes
      Name: Randall D. Holmes    
Title: President and Chief Executive Officer
      Title: President and Chief Executive Officer           RIDGEWOOD RHODE
ISLAND GENERATION, LLC                 RIDGEWOOD PROVIDENCE POWER PARTNERS, L.P.
              By:   Ridgewood Management Corporation, its Manager   By:  
Ridgewood Providence Power Corporation, its General Partner               By:  
/s/  Randall D. Holmes


  By:  
/s/  Randall D. Holmes


   
Name: Randall D. Holmes
      Name: Randall D. Holmes    
Title: President and Chief Executive Officer
      Title: President and Chief Executive Officer           RIDGEWOOD POWER
MANAGEMENT LLC                       By:   Ridgewood Management Corporation, its
Manager                       By:  
/s/  Randall D. Holmes


            Name: Randall D. Holmes            
Title: President and Chief Executive Officer
       



2



--------------------------------------------------------------------------------



 



Acknowledged by each party below as of the date first written above:
 

                    RIDGEWOOD ELECTRIC POWER TRUST IV   RIDGEWOOD ELECTRIC POWER
TRUST III               By:   Ridgewood Renewable Power LLC, its Managing
Shareholder   By:   Ridgewood Renewable Power LLC, its Managing Shareholder    
          By:  
/s/  Randall D. Holmes


  By:  
/s/  Randall D. Holmes


   
Name: Randall D. Holmes
      Name: Randall D. Holmes    
Title: President and Chief Executive Officer
      Title: President and Chief Executive Officer       RIDGEWOOD POWER B
FUND/PROVIDENCE EXPANSION   RIDGEWOOD ELECTRIC POWER TRUST V               By:  
Ridgewood Renewable Power LLC, its Managing Shareholder   By:   Ridgewood
Renewable Power LLC, its Managing Shareholder               By:  
/s/  Randall D. Holmes


  By:  
/s/  Randall D. Holmes


   
Name: Randall D. Holmes
      Name: Randall D. Holmes    
Title: President and Chief Executive Officer
      Title: President and Chief Executive Officer



3